750 P.2d 194 (1988)
SALT LAKE CITY, Plaintiff and Respondent,
v.
Roger GRIFFIN, Defendant and Appellant.
No. 870194-CA.
Court of Appeals of Utah.
February 12, 1988.
Robert Macri, Salt Lake City, for defendant and appellant.
Donald George, Salt Lake City Prosecutor, Salt Lake City, for plaintiff and respondent.
Before GARFF, JACKSON and ORME, JJ.

MEMORANDUM DECISION
PER CURIAM:
The notice of appeal in the above-captioned case was filed with this court on May 22, 1987. A docketing statement was filed on June 16, 1987 stating that the appeal was from "a final Order of Conviction of the Circuit Court" and that the date of the "Judgment or Order sought to be reviewed is the date of conviction, to-wit: March 23, 1987 by a city jury." On June 19, 1987, this court rejected appellant's docketing statement, which did not attach a copy of the judgment or order being appealed. Appellant, by way of an Amendment to Docketing Statement, provided a copy of the computer docket sheet from the Fifth Circuit Court "demonstrating that the sentencing in this matter took place on 4/21/87." The appeal proceeded to briefing.
This court now has the entire record of proceedings in the Fifth Circuit Court before it. A review of the record reveals no judgment or sentencing order signed by the trial court supporting the computerized docket entry provided by appellant. Because no signed judgment or order appears in the record, we are without jurisdiction to consider the merits of the appeal due to the absence of a final judgment. R.Utah Ct. App. 3(a); see Sather v. Gross, 727 P.2d 212 (Utah 1986) (per curiam); Utah State Tax Comm'n v. Erekson, 714 P.2d 1151 (Utah 1986) (per curiam).
*195 The appeal is dismissed on the basis that this Court lacks jurisdiction to consider the merits of the appeal. R.Utah Ct.App. 10(e). No costs are awarded.
GARFF, JACKSON and ORME, JJ., concur.